                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


 MATTHEW WAYNE ROBINSON                                                              PLAINTIFF

 v.                                    Civil No. 6:19-CV-06004

 JAIL ADMINISTRATOR SARAH HANEY                                                    DEFENDANT


                                             ORDER

       Plaintiff proceeds in this 42 U.S.C. § 1983 action pro se and in forma pauperis. Currently

before the Court is Defendant’s Motion to Compel Discovery Response. (ECF No. 20).

       On June 17, 2019, Defendant filed a Motion to Compel seeking Plaintiff’s executed

medical authorization and other discovery responses. (ECF No. 20). In the Motion, Defendant

states she first served the request on April 22, 2019. This request was returned undeliverable due

to Plaintiff’s transfer to the ADC. (Id. at 1). On May 6, 2019, Defendant sent a second request to

Plaintiff in the ADC.

       On May 15, 2019, Defendant received a letter from Plaintiff stating he objected to

answering the interrogatories and to releasing his medical information and would be seeking an

attorney. (ECF No. 20-3). On May 17, 2019, Defendant sent a third request. This request

informed Plaintiff that Defendant would file a Motion to Compel if Plaintiff failed to respond by

June 15, 2019. To date, Plaintiff has not produced an executed medical authorization form or any

discovery responses. (ECF No. 20 at 2). There is no indication in the docket that Plaintiff is now

represented by counsel in this case.

       Under the Federal Rules of Civil Procedure, Plaintiff is afforded thirty (30) days to respond

to discovery requests. Fed. R. Civ. P. 33(b)(2) & 34(b)(2)(A). Plaintiff did not request an



                                                1
extension of time to respond to Defendants’ discovery requests. Plaintiff has, therefore, failed to

respond to the discovery requests in the time and manner provided by law, and any objections to

the discovery requests are waived. Fed. R. Civ. P. 33(b)(4) & 34(b)(2)(B).

       Accordingly, Defendant’s Motion to Compel Discovery Response (ECF No. 20) is

GRANTED. Plaintiff is ORDERED to provide Defendant with responses to their discovery

requests, including a signed medical authorization form, by 5:00 p.m. on July 23, 2019. Plaintiff

is advised that his Complaint shall be subject to dismissal if he fails to comply with this Order.

       IT IS SO ORDERED this 9th day of July 2019.

                                                      /s/   Mark E. Ford
                                                      HON. MARK E. FORD
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
